      Case 3:19-cv-00485-CWR-FKB Document 5 Filed 09/10/19 Page 1 of 13



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION

LANDON JAMES VEAL by and through his
General Guardian JOANNE PALMER                                               PLAINTIFF

VS.                                        CIVIL ACTION NO.: 3:19-cv-485-CWR-FKB

HINDS COUNTY, MISSISSIPPI,
SHERIFF VICTOR MASON, in His Individual Capacity
as Sheriff of Hinds County, Mississippi,
and JOHN AND JANE DOES 1 – 100                                           DEFENDANTS

                HINDS COUNTY, MISSISSIPPI AND SHERIFF
           VICTOR MASON’S ANSWER TO PLAINTIFF’S COMPLAINT

       Comes now, Hinds County, Mississippi and Sheriff Victor Mason, by and

through counsel, and in response to Plaintiff’s Complaint, would show as follows:

                                   FIRST DEFENSE

      Plaintiff’s Complaint fails to state a claim upon which any relief may be granted

and, therefore, pursuant to Fed. R. Civ. P. 12(b)(6), the same should be dismissed.

                                  SECOND DEFENSE

       Plaintiff’s Complaint fails to state facts against the answering defendants which

would rise to the level of a constitutional or statutory deprivation under the laws of the

United States, the Constitution of the United States, the laws of Mississippi, or the

Constitution of Mississippi.

                                   THIRD DEFENSE

       Sheriff Victor Mason is entitled to qualified immunity as to the claims asserted

against him in his individual capacity. More specifically, Sheriff Mason would

affirmatively aver that the Plaintiff’s Complaint fails to allege a violation of a clearly
     Case 3:19-cv-00485-CWR-FKB Document 5 Filed 09/10/19 Page 2 of 13



established constitutional right and that, at all times, his conduct was objectively

reasonable.

                                    FOURTH DEFENSE

       Answering defendants specifically assert and invoke all defenses available to

them as set forth in Fed. R. Civ. P. 12(b)(1) through 12(b)(7) for which a good faith legal

and/or factual basis exists or may exist.

                                    FIFTH DEFENSE

       Insofar as any state law claims are concerned, the answering defendants invoke

each and every privilege, immunity, restriction and/or limitation of the Mississippi

Tort Claims Act, Miss. Code Ann. § 11-46-1, et seq., including, but not limited to, the

provisions outlined in Sections 11-46-3, 11-46-5, 11-46-7, 11-46-9, 11-46-11, 11-46-13 and

11-46-15.

                                    SIXTH DEFENSE

       Answering defendants deny that they have been guilty of any actionable

conduct.

                                  SEVENTH DEFENSE

                            ADMISSIONS AND DENIALS

       And now, without waiving any defense heretofore or hereinafter set forth,

answering defendants respond to the allegations of Plaintiff’s Complaint, paragraph by

paragraph as follows:




                                            2
     Case 3:19-cv-00485-CWR-FKB Document 5 Filed 09/10/19 Page 3 of 13



                                     COMPLAINT

      1.     Answering     defendants    lack   information      sufficient   to   make   a

determination as to the truth of the allegations of paragraph 1 of Plaintiff’s Complaint

and, as such, deny the same.

                            JURISDICTION AND VENUE

      2.     Without waiving any limitations, restrictions or immunities, answering

defendants admit this Court has jurisdiction over this matter as it asserts a federal

claim. Answering defendants deny the remaining allegations of paragraph 2 of

Plaintiff’s Complaint.

      3.     Without waiving any limitations, restrictions or immunities, answering

defendants admit venue is proper in this matter. Answering defendants deny the

remaining allegations of paragraph 3 of Plaintiff’s Complaint.

                                        PARTIES

      4.     Answering defendants admit that Veal was incarcerated in the Hinds

County Detention Center. Answering defendants lack information sufficient to make a

determination as to the truth of the allegations of paragraph 4 of Plaintiff’s Complaint

pertaining to his guardian and, as such, deny the same. Answering defendants deny the

remaining allegations of paragraph 4 of Plaintiff’s Complaint.

      5.     Answering defendants admit that Hinds County is located within the

Southern District of the United States District Court, Northern Division and that it

operates the Hinds County Detention Center in Raymond (“RDC”) in Raymond,

Mississippi pursuant to state law. Furthermore, answering defendants admit that Eddie

                                           3
      Case 3:19-cv-00485-CWR-FKB Document 5 Filed 09/10/19 Page 4 of 13



Jean Carr is the Hinds County Chancery Clerk who serves as the Clerk for the Board of

Supervisors. Answering defendants deny the remaining allegations of paragraph 5 of

Plaintiff’s Complaint, as stated.

       6.     Answering defendants admit that Victor Mason is the duly elected Sheriff

of Hinds County, Mississippi and as the chief law enforcement officer for the County, is

a policy maker for certain aspects of law enforcement in the County. Answering

defendants further admit that Sheriff Mason has knowledge regarding certain

proceedings in connection with a consent decree pertaining to the Raymond Detention

Center. Answering defendants deny the remaining allegations of paragraph 6 of

Plaintiff’s Complaint, as stated.

       7.     Answering defendants deny the allegations of paragraph 7 of Plaintiff’s

Complaint.

                                        FACTS

       8.     Answering defendants admit that on September 18, 2018, Veal was

incarcerated at the RDC and that he was attacked by inmates. Answering defendants

lack information sufficient to make a determination as to the truth of the remaining

allegations of paragraph 8 of Plaintiff’s Complaint and, as such, deny the same.

       9.     Answering defendants admit that the RDC is comprised of three pods: A,

B, and C and that each pod has guard tower and four (4) housing units numbered 1, 2,

3, and 4. Answering defendants further admit that each housing unit has officers

assigned. Answering defendants deny the remaining allegations of paragraph 9 of

Plaintiff’s Complaint, as stated.

                                            4
     Case 3:19-cv-00485-CWR-FKB Document 5 Filed 09/10/19 Page 5 of 13



      10.    Answering defendants admit that locking mechanisms on cell doors at the

RDC have failed to function properly from time to time. Answering defendants deny

the remaining allegations of paragraph 10 of Plaintiff’s Complaint.

      11.     Answering defendants admit Plaintiff has obtained surveillance video

from the RDC for September 18, 2018. Answering defendants deny the remaining

allegations of paragraph 11 of Plaintiff’s Complaint.

      12.    Answering defendants deny the allegations of paragraph 12 of Plaintiff’s

Complaint.

      13.    Answering defendants admit that Plaintiff was knocked to the ground,

struck by fellow inmates and that the assault lasted minutes. Answering defendants

deny the remaining allegations of paragraph 13 of Plaintiff’s Complaint, as stated.

      14.    Answering defendants deny the allegations of paragraph 14, as stated.

      15.    Answering defendants admit Plaintiff was provided medical care.

Answering defendants deny the remaining allegations of paragraph 15 of Plaintiff’s

Complaint, as stated.

      16.    Answering     defendants     lack   information   sufficient   to   make   a

determination as to the truth of the allegations of paragraph 16 of Plaintiff’s Complaint

and, as such, deny the same.

      17.    Answering     defendants     lack   information   sufficient   to   make   a

determination as to the truth of the allegations of paragraph 17 of Plaintiff’s Complaint

and, as such, deny the same.



                                            5
      Case 3:19-cv-00485-CWR-FKB Document 5 Filed 09/10/19 Page 6 of 13



       18.    Answering defendants admit the allegations of paragraph 18 of the

Plaintiff’s Complaint.

       19.    Answering defendants deny the allegations of paragraph 19 of the

Plaintiff’s Complaint, as stated.

       20.    Answering     defendants    lack   information   sufficient   to   make   a

determination as to the truth of the allegations of paragraph 20 of Plaintiff’s Complaint

and, as such, deny the same.

       21.    Answering defendants deny the allegations of paragraph 21 of Plaintiff’s

Complaint.

       22.    Answering defendants would state that the report speaks for itself.

Answering defendants deny the allegations of paragraph 22 of Plaintiff’s Complaint.

       23.    Answering defendants admit the DOJ instituted an investigation and

published a report. Answering defendants deny the allegations of paragraph 23 of the

Plaintiff’s Complaint.

       24.    Answering defendants admit the County entered into a Consent Decree.

The Consent Decree speaks for itself. Answering defendants deny the remaining

allegations of paragraph 24 of the Plaintiff’s Complaint.

       25.    Answering defendants admit that during the course of monitoring the

consent decree a number of hearings have been held. Answering defendants lack

information sufficient to make a determination as to the truth of the remaining

allegations of paragraph 25 of the Plaintiff’s Complaint and, as such, deny the same.



                                            6
      Case 3:19-cv-00485-CWR-FKB Document 5 Filed 09/10/19 Page 7 of 13



       26.    Answering defendants admit the Court appointed monitor issued a

report. Answering defendants deny the allegations of paragraph 26 of the Plaintiff’s

Compliant.

       27.    Answering defendants admit the Court appointed monitor issued a

report. Answering defendants deny the allegations of paragraph 27 of the Plaintiff’s

Complaint.

       28.    Answering defendants admit the Court appointed monitor issued a

report. Answering defendants deny the allegations of paragraph 28 of the Plaintiff’s

Compliant.

                     1983 CAUSES OF ACTION:
         EIGHTH AND FOURTEENTH AMENDMENT VIOLATIONS:
PROTECTION FROM HARM AND DANGEROUS CONDITIONS OF CONFINEMENT

       29.    Answering defendant repeats and incorporates by reference each and

every defense, admission, and denial to paragraphs 1-28 hereinabove as if the same

were specifically set out herein.

       30.    Answering defendants deny the allegations of paragraph 30 of Plaintiff’s

Complaint.

       31.    Answering defendants deny the allegations of paragraph 31 of Plaintiff’s

Complaint, including subparagraphs a-n.

       32.    Answering defendants deny the allegations of paragraph 32 of Plaintiff’s

Complaint.




                                          7
      Case 3:19-cv-00485-CWR-FKB Document 5 Filed 09/10/19 Page 8 of 13



                           EPISODIC ACTS OR OMISSIONS

       33.    Answering defendant repeats and incorporates by reference each and

every defense, admission, and denial to paragraphs 1-32 hereinabove as if the same

were specifically set out herein.

       34.    Answering defendants deny the allegations of paragraph 34 of Plaintiff’s

Complaint.

       35.    Answering defendants deny the allegations of paragraph 35 of Plaintiff’s

Complaint.

       36.    Answering defendants deny the allegations of paragraph 36 of Plaintiff’s

Complaint.

       37.    Answering defendants deny the allegations of paragraph 37 of Plaintiff’s

Complaint.

       38.    Answering defendants deny the allegations of paragraph 38 of Plaintiff’s

Complaint.

       39.    Answering defendants deny the allegations of paragraph 39 of Plaintiff’s

Complaint.

       40.    Answering defendants deny the allegations of paragraph 40 of Plaintiff’s

Complaint.

                                    RATIFICATION

       41.    Answering defendants deny the allegations of paragraph 41 of Plaintiff’s

Complaint.



                                          8
      Case 3:19-cv-00485-CWR-FKB Document 5 Filed 09/10/19 Page 9 of 13



       42.    Answering defendants deny the allegations of paragraph 42 of Plaintiff’s

Complaint.

                                    PUNITIVE DAMAGES

       43.    Answering defendant repeats and incorporates by reference each and

every defense, admission, and denial to paragraphs 1-42 hereinabove as if the same

were specifically set out herein.

       44.    Answering defendants deny the allegations of paragraph 44 of Plaintiff’s

Complaint.

                                    PRAYER FOR RELIEF

       Answering defendants deny each and every allegation contained therein,

including subparagraphs A-F, and would affirmatively aver that Plaintiff is not entitled

to any relief whatsoever.

                                     EIGHTH DEFENSE

       Answering defendants are protected by and invoke all the immunities granted

by judicial, common law, and statutory sovereign immunity.

                                     NINTH DEFENSE

       Answering defendants aver that they have met or exceeded the requirements of

law and due care and that they are guilty of no acts or omissions which either caused or

contributed to the incidents in question.




                                            9
     Case 3:19-cv-00485-CWR-FKB Document 5 Filed 09/10/19 Page 10 of 13



                                      TENTH DEFENSE

       Answering defendants allege that Plaintiff’s claims are barred by the applicable

statute of limitations, res judicata, collateral estoppel, laches, waiver, contributory

negligence, accord and satisfaction, lack of standing, release, and/or estoppel.

                                     ELEVENTH DEFENSE

       Plaintiff is not entitled to recover any enhanced, punitive, or exemplary

damages, as provided by Miss. Code Ann. § 11-46-15 insofar as any state court claims

are concerned. Additionally, answering defendants would affirmatively state that the

Plaintiff is not entitled to recover enhanced, punitive, or exemplary damages, the same

being violative of the Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments of the

Constitution of the United States and Article III, Section 14 of the Constitution of the

State of Mississippi, inclusive of, but not necessarily limited to, the following separate

and several grounds:

       (a)    The procedures may result in the award of joint and several judgments

against multiple defendant for different alleged acts of wrongdoing.

       (b)    The procedures fail to provide means for awarding separate judgments

against alleged joint tortfeasors.

       (c)    The procedures fail to provide a limit on the amount of the award against

the defendant.

       (d)    The procedures fail to provide specific standards for the amount of the

award of punitive damages.



                                            10
     Case 3:19-cv-00485-CWR-FKB Document 5 Filed 09/10/19 Page 11 of 13



         (e)   The procedures permit award of punitive damages upon satisfaction of a

standard of proof less than that applicable to the imposition of criminal sanctions.

         (f)   The procedures permit multiple awards of punitive damages for the same

alleged act.

         (g)   The procedures fail to provide a clear consistent appellant standard of

review of an award for punitive damages.

         (h)   The procedures may permit the admission of evidence relative to punitive

damages in the same proceedings during which liability and compensatory damages

are determined.

         (i)   The standard of conduct upon which punitive damages are sought is

vague.

                                     TWELTH DEFENSE

         Answering defendants assert and invoke 42 U.S.C. 1997e(a)-(h) to the extent

applicable.

                                  THIRTEENTH DEFENSE

         Answering defendants invoke Heck v. Humphrey, 512 U.S. 477 (1994), as a defense

to the extent it is applicable to any of Plaintiff’s claims.

                                 FOURTEENTH DEFENSE

         Answering defendants reserve the right to add additional defenses as the same

become known during the course of discovery of this cause.

                                   FIFTEENTH DEFENSE

         Any allegation which is not specifically admitted hereinabove is hereby denied.

                                               11
     Case 3:19-cv-00485-CWR-FKB Document 5 Filed 09/10/19 Page 12 of 13



       And now, having answered the Complaint filed against them, answering

defendants request that the same be dismissed and that they be discharged with costs

assessed against the Plaintiff.

DATE:         September 10, 2019.

                                                   Respectfully submitted,

                                                   HINDS COUNTY, MISSISSIPPI
                                                   AND SHERIFF VICTOR
                                                   MASON

                                                   By:    /s/ William R. Allen
                                                          One of Their Attorneys


WILLIAM R. ALLEN (MSB #100541)
JESSICA S. MALONE (MSB #102826)
Allen, Allen, Breeland & Allen, PLLC
214 Justice Street
P. O. Box 751
Brookhaven, MS 39602
Tel: 601-833-4361
Fax: 601-833-6647
Email: wallen@aabalegal.com
Email: jmalone@aabalegl.com




                                        12
     Case 3:19-cv-00485-CWR-FKB Document 5 Filed 09/10/19 Page 13 of 13



                                     CERTIFICATE

      I, the undersigned of Allen, Allen, Breeland & Allen, PLLC, one of the attorneys

for Defendants, hereby certify that on this day, I electronically filed the foregoing

Answer to Plaintiff’s Complaint with the Clerk of the Court via the ECF system which

gave notification of the same to the following:

             Charles R. Mullins, Esq.
             Coxwell & Associates, PLLC
             P.O. Box 1337
             Jackson, MS 39215-1337
             chuckm@coxwelllaw.com

             Aafram Sellers, Esq.
             Sellers & Associates, PLLC
             395 Edgewood Terrace Drive
             Jackson, MS 39206
             aafram@sellerslawfirm.net

      This the 10th day of September, 2019.

                                                           /s/ William R. Allen
                                                           OF COUNSEL




                                            13
